Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey Neil (Reg. No. 75,749) on February 9, 2021.

The application has been amended as follows: 
- - 14. (Currently Amended)    The external gear pump of claim 9, wherein the first rotational axis of the first gear is spaced apart from the first intermediary portion by a first distance and wherein the second rotational axis of the second gear is spaced apart from the first intermediary portion [[same]] by a second distance that is less than the first distance. - - 
- - 24. (Currently Amended)  The external gear pump of claim 23, wherein the first recessed finger cut and the second recessed finger cut are connected to one another by an intermediary portion and wherein the first rotational axis of the first gear is spaced apart from the intermediary portion by a first distance and wherein the second intermediary portion [[the first distance. - -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the external gear pump as claimed including specifically an end plate disposed within the housing, wherein the first gear and the second gear are each rotatably coupled to the end plate, wherein the end plate defines a discharge channel and a bridge portion, wherein the discharge channel extends between the discharge port and the bridge portion, wherein the bridge portion defines a relief portion, and wherein the relief portion is configured such that fluid is communicated from the pressure pocket to the discharge port, wherein the relief portion is formed by a plurality of recessed finger cuts including a first recessed finger cut defining a first radius, and a second recessed finger cut defining a second radius, wherein the second radius is less than the first radius is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the external gear pump as claimed including specifically the end plate defines a transverse axis that extends between the first rotational axis and the second rotational axis, wherein the bridge includes a first portion, disposed on one side of the transverse axis, and a second portion, disposed on another side of the transverse axis, wherein the first portion defines a first recessed finger cut and a third recessed finger cut connected to one another by a first intermediary portion, having a first length, and the second portion defines a second recessed finger cut and a fourth recessed finger cut connected to one 
The following is an examiner’s statement of reasons for allowance: the external gear pump as claimed including specifically a bridge portion disposed between a discharge channel and an inlet channel, wherein the bridge portion defines a first recessed notch and a second recessed notch;  when the first gear and the second gear are arranged in a first relative position, a first pair of teeth of the plurality of first gear teeth engages a first tooth of the plurality of second gear teeth to form a first pressure pocket, and when the first gear and the second gear are arranged in a second relative position, a second pair of teeth of the plurality of first gear teeth engages a second tooth of the plurality of second gear teeth to form a second pressure pocket, and wherein the first recessed notch is positioned such that when the first gear and the second gear are arranged in either the first relative position or the second relative position, the first recessed notch is at least partially eclipsed by either the first pressure pocket or the second pressure pocket, respectively, wherein the first recessed notch defines a first radius and the second recessed notch defines a second radius that is less than the first radius is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARY DAVIS/
Primary Examiner
Art Unit 3746